DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 38 and 41 are objected to because of the following informalities:
In claim 38, line 1, “The display component according to any one of claims 36” should be “The display component according to claim 36”.
In claim 41, line 9, “the first hollow-our region” should be “the first hollow-out region”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "the first substrate" in line 5. There is insufficient antecedent basis for this limitation in the claim. Because in claim 43, there is no "a first substrate", it is unclear which first substrate it refers to. Thereby as being indefinite, claim 43 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted "the first substrate" to be --a substrate--.
Claim 49 recites the limitation "the first substrate" in line 2. There is insufficient antecedent basis for this limitation in the claim. Because in claim 49, there is no "a first substrate", it is unclear which first substrate it refers to. Thereby as being indefinite, claim 49 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted "the first substrate" to be --a substrate--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35-40, 42, 44, 46, 48-50 and 54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2020/0186688, hereinafter “Chen”).
Regarding claim 35, Chen discloses a display component (Figures 1-2 and 4; see Paragraphs [0005]-[0006] and [0008] identifying the embodiment shown in Figures 1-2 and 8), comprising:
a display panel (11, 12, 13, 14, 15; Paragraphs [0014], [0021]), comprising an array substrate (15) and a counter substrate (13), and
wherein the display panel comprises a display region (A1; Paragraph [0015]), wherein the display region comprises a pixel region (Paragraph [0017]), a transparent region (A2; Paragraph [0017]), and a light shielding region (A3; Paragraph [0017]) located between the pixel region and the transparent region (Figures 2 and 6; A3 between A1 and A2); and the light shielding region is disposed around the transparent region (Figure 2);
wherein a first light shielding pattern (41; Paragraph [0047]) located in the light shielding region is disposed on a side of the array substrate that is away from the counter substrate (Figure 4), and the first light shielding pattern is disposed around the transparent region (Figure 2); and
wherein a second light shielding pattern (42; Paragraph [0045]) located in the light shielding region is disposed on the counter substrate (Figure 4), and the second light shielding pattern is disposed around the transparent region (Figure 2).

Regarding claim 36, Chen discloses the limitations of claim 35 above, and further discloses wherein:
the display component further comprises a backlight module (20; Paragraph [0016]) located on a side that is of the display panel and that is away from a light emergent surface (Figure 1 and Paragraph [0013] “the backlight module 20 is on a side of the display panel 10 away from the display surface 10 a to provide backlight”);
the backlight module has a first hollow-out region (212; Paragraph [0015]), the first hollow-out region is defined by a side frame of the backlight module (see Figure 4 where hole 212 is defined by frame 21 of backlight module 20; Paragraph [0025]), the side frame is opaque (Paragraph [0025]), and in a thickness direction of the display component, an edge of the first hollow-out region is located in the light shielding region (Figure 4); and
the display component further comprises a third light shielding pattern (51; Paragraph [0046]), wherein the third light shielding pattern is located in the light shielding region and is in contact with both the display panel and the side frame (Figure 4), and the third light shielding pattern is disposed around the transparent region (Figure 4) and is used to absorb light that leaks from a side that is of the side frame and that is close to the display panel (Figure 4 and Paragraph [0042] “in order to avoid light leakage to the light transmission area A2, the projections of the first and the second light shielding material 41 and 42, and the first light shielding portion 51 are superposed along the thickness direction of the display device 100”).

Regarding claim 37, Chen discloses the limitations of claim 36 above, and further discloses wherein there is a gap between the side frame and the display panel (Figure 4), and the third light shielding pattern is disposed at least in the gap between the side frame and the display panel (Figure 4).

Regarding claim 38, Chen discloses the limitations of claim 36 above (see claim objections above), and further discloses wherein a lower polarizer (17; Paragraph [0021]) is further disposed on the array substrate, the lower polarizer has a second hollow-out region (172; Paragraph [0024]), and in the thickness direction of the display component, a projection of a side face that is of the lower polarizer and that defines the second hollow-out region is located in the light shielding region (Figure 4).

Regarding claim 39, Chen discloses the limitations of claim 38 above, and further discloses wherein: 
the side face that is of the lower polarizer and that defines the second hollow-out region is located on a side that is of the side frame and that is away from the first hollow-out region (Figure 4); and
the first light shielding pattern is located in the second hollow-out region of the lower polarizer and extends at least above the side frame (Figure 4).

Regarding claim 40, Chen discloses the limitations of claim 39 above, and further discloses wherein: the first light shielding pattern is directly in contact with the lower polarizer (Figure 4); and
there is a gap (G; Paragraph [0038]) between the side frame and the first light shielding pattern.

Regarding claim 42, Chen discloses the limitations of claim 39 above, and further discloses wherein:
the display component further comprises a fourth light shielding pattern (52; Paragraph [0047]) disposed between the display panel and the backlight module; in the thickness direction of the display component, the fourth light shielding pattern is disposed opposite to the light shielding region (Figure 4); and the fourth light shielding pattern is disposed around the transparent region (Figures 2 and 4);
the fourth light shielding pattern overlaps with a portion that is of the lower polarizer and that is close to the first light shielding pattern and a portion that is of the first light shielding pattern and that is close to the lower polarizer (Figure 4), and
the fourth light shielding pattern extends above the side frame and is in contact with the side frame (Figure 4).

Regarding claim 44, Chen discloses the limitations of claim 37 above, and further discloses wherein the third light shielding pattern extends from the gap between the side frame and the display panel to a side that is of the side frame and that is close to the first hollow-out region, and is in contact with a portion of a side face of the side frame (Figure 4).

Regarding claim 46, Chen discloses the limitations of claim 36 above, and further discloses wherein the side frame comprises a side panel (21; Paragraph [0025]) disposed perpendicular to the display panel and a top panel (22) parallel to the display panel, and the top panel is connected to an end that is of the side panel and that is close to the display panel (Figure 4).

Regarding claim 48, Chen discloses the limitations of claim 35 above, and further discloses wherein an upper polarizer (11; Paragraph [0024]) is further disposed on the counter substrate, the upper polarizer has a third hollow-out region (112), and in a thickness direction of the display component, a projection of a side face that is of the upper polarizer and that defines the third hollow-out region is located in the light shielding region (Figure 4; Paragraph [0024]).

Regarding claim 49, Chen discloses the limitations of claim 35 above, and further discloses wherein:
a TFT circuit layer is disposed on a side that is of a substrate of the array substrate and that is close to the counter substrate (see § 112(b) rejections above) (Paragraph [0022] “The TFT array substrate 15 includes a transparent first substrate (not shown), and a TFT array layer (not shown) on a side of the first substrate close to the CF substrate 13” teaching the TFT array layer disposed on the transparent first substrate); and
the TFT circuit layer comprises a fourth hollow-out region, and an edge of the fourth hollow-out region is located in the light shielding region (Paragraph [0022] “The TFT array layer … provided in the display area A1” teaching the hollow-out region located outside A1).

Regarding claim 50, Chen discloses the limitations of claim 35 above, and further discloses a display apparatus (100 in Figure 1), comprising: the display component according to claim 35 (see Figures 1-2 and 4); and 
further comprising a front-facing camera (30; Figure 2, Paragraph [0015]) , wherein the front-facing camera is embedded in a first hollow-out region of a backlight module (Paragraph [0015]).

Regarding claim 54, Chen discloses the limitations of claim 50 above, and further discloses wherein the display apparatus is a terminal device (Paragraph [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Son et al. (US 2021/0109398, hereinafter “Son”). 
Regarding claim 41, Chen discloses the limitations of claim 39 above, and further discloses wherein:
the display component further comprises a fourth light shielding pattern (52; Paragraph [0047]) disposed between the display panel and the backlight module; in the thickness direction of the display component, the fourth light shielding pattern is disposed opposite to the light shielding region (Figure 4); and the fourth light shielding pattern is disposed around the transparent region (Figures 2 and 4); and
the fourth light shielding pattern overlaps with a portion that is of the lower polarizer and that is close to the first light shielding pattern and a portion that is of the first light shielding pattern and that is close to the lower polarizer (Figure 4), and the fourth light shielding pattern is in contact with at least the backlight module (Figure 4).
Chen does not disclose that the fourth light shielding pattern is located on the side that is of the side frame and that is away from the first hollow-out region (see claim objections above).
However, Son teaches a similar display device (Figure 16), in which a light shielding pattern (2100; Paragraph [0119]) further includes a vertical part (2103) which is located on the side of the a side frame (608) that is away from a hollow-out region (CH).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the fourth light shielding pattern as disclosed by Chen with the teachings of Son, wherein the fourth light shielding pattern is located on the side that is of the side frame and that is away from the first hollow-out region, for the purpose of covering the surface of the side frame to reduce light leakage (Son: Paragraph [0111]).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Murade (US 2001/0022365).
Regarding claim 43, Chen discloses the limitations of claim 39 above.
Chen does not disclose a fifth light shielding pattern located in the light shielding region is further disposed on the array substrate, and the fifth light shielding pattern is disposed around the transparent region; and
the fifth light shielding pattern is located between a substrate (see § 112(b) rejections above) and a TFT circuit layer disposed on a side that is of the first substrate and that is close to the counter substrate, and the fifth light shielding pattern covers a part of the lower polarizer.
However, Murade teaches a display device (Figures 1-3), wherein a light shielding pattern is disposed under an TFT on an array substrate (Figure 3, light-shielding film 11a under TFT 30 on array substrate 10), and the light shielding pattern is disposed in a pixel region (Figures 1-3; Paragraph [0113]); and
the light shielding pattern is located between a substrate (10) and a TFT circuit layer (12, 30, 81) disposed on a side that is of the substrate and that is close to a counter substrate (20), and the light shielding pattern covers a part of a lower polarizer (Figure 3 and Paragraph [0192]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display component as disclosed by Chen with the teachings of Murade, wherein a fifth light shielding pattern located in the light shielding region is further disposed on the array substrate, and the fifth light shielding pattern is disposed around the transparent region; and the fifth light shielding pattern is located between the first substrate and a TFT circuit layer disposed on a side that is of the first substrate and that is close to the counter substrate, and the fifth light shielding pattern covers a part of the lower polarizer, for the purpose of preventing a leakage current in the TFT due to light which is disposed in the pixel area (Murade: Paragraph [0145]).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Posner et al. (US 2013/0176512, hereinafter “Posner”).
Regarding claim 45, Chen discloses the limitations of claim 35 above.
Chen does not necessarily disclose that a black matrix located in the pixel region is further disposed on the counter substrate, and the second light shielding pattern and the black matrix are on a same layer and are made of a same material.
However, Posner teaches a similar display device (Figure 12), in which a black matrix (110; Paragraph [0068]) located in the pixel region (AA) is further disposed on a counter substrate (106), and a light shielding pattern (112; Paragraph [0069]) and the black matrix are on a same layer and are made of a same material (Paragraph [0064]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the display component as disclosed by Chen with the teachings of Posner, wherein a black matrix located in the pixel region is further disposed on the counter substrate, and the second light shielding pattern and the black matrix are on a same layer and are made of a same material, for the purpose of comprising color filter elements in an array by using a black matrix while using the same black masking material for considering the fabrication process (Posner: Paragraphs [0064], [0068]).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nabhan (US 2018/0092534).
Regarding claim 47, Chen discloses the limitations of claim 36 above.
Chen does not disclose an anti-glare layer located at least on an inner wall that is of the side frame and that faces the first hollow-out region is further disposed on the backlight module.
However, Nabhan teaches a lens tube which houses lens(es) comprises anti-reflective coatings (Claim 4).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the side frame as disclosed by Chen with the teachings of Nabhan, to have an anti-glare layer located at least on an inner wall that is of the side frame and that faces the first hollow-out region is further disposed on the backlight module, for the purpose of reducing light back-scatter incident upon lens(es) (Nabhan: Claim 4).

Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Tang et al. (CN 108919544 A, hereinafter “Tang”; the English translation attached).
Regarding claim 51, Chen discloses the limitations of claim 50 above, and further discloses wherein in a direction from a display panel to the front-facing camera, not all cross-sectional areas of the front-facing camera are the same (Figure 4).
Chen does not explicitly disclose that the cross-sectional areas of the front-facing camera gradually increase.
However, Tang teaches an optical element for a camera (Figures 1-2 and 7, optical element 32 disposed in housing 34; Page 5 lines 21-37 “camera 30 … the optical element 32 … the optical element housing 34”), in which the cross-sectional areas of the optical element gradually increase (Figure 7).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the front-facing camera as disclosed by Chen with the teachings of Tang, wherein the cross-sectional areas of the front-facing camera gradually increase, for the purpose of using the optical element to receives the outside light via the light incident surface thereof and imaging therein (Tang: Page 5 lines 24-30).

Regarding claim 52, Chen as modified by Tang discloses the limitations of claim 51 above, and Chen further discloses wherein the front-facing camera is in an inverted T shape, and a chamfer is disposed on a side that is of the front-facing camera and that is close to the display panel (Figure 4).

Regarding claim 53, Chen as modified by Tang discloses the limitations of claim 51 above.
Chen does not disclose that the front-facing camera comprises a lens barrel and a lens group accommodated in the lens barrel, and the lens barrel is exposed from a light incident surface of the lens group; and
in a thickness direction of the display component, a distance from the light incident surface to a display panel is less than a distance from a surface that is of the lens barrel and that faces the display panel to the display panel.
However, Tang teaches a front-facing camera (30) comprises a lens barrel (34) and a lens group (32) accommodated in the lens barrel, and the lens barrel is exposed from a light incident surface (32a) of the lens group (Figure 7; Page 8 lines 34-35); and
in a thickness direction of a display component (100), a distance from the light incident surface to the display panel is less than a distance from a surface that is of the lens barrel and that faces the display panel to the display panel (Figure 7 and Page 5 lines 30-33 "the light incident surface 32a is sunken in the camera 30, in other words, in the second direction Y ... light incident surface 32a is less than the height of the top end face 34a").
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the front-facing camera as disclosed by Chen with the teachings of Tang, wherein the front-facing camera comprises a lens barrel and a lens group accommodated in the lens barrel, and the lens barrel is exposed from a light incident surface of the lens group; and in a thickness direction of the display component, a distance from the light incident surface to a display panel is less than a distance from a surface that is of the lens barrel and that faces the display panel to the display panel, for the purpose of using the optical element to receives the outside light via the light incident surface thereof and imaging therein, while blocking the leaked light from the backlight module with the light blocking rubber sleeve protruded from the lens barrel (Tang: Page 5 lines 24-30 and 36-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871